Citation Nr: 0006132	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  95-37 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
tenosynovitis, left Achilles tendon.  

2.  Entitlement to a rating in excess of 10 percent for 
tenosynovitis, right Achilles tendon.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from November 1955 to 
September 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1.  Tenosynovitis of the left Achilles tendon is manifested 
by slight thickening of the musculotendinous junction; there 
is pain with palpation and there is dorsiflexion of 5 degrees 
and plantar flexion of 35 degrees; there is no ligamentous 
laxity, or ankylosis.  

2.  Tenosynovitis of the right Achilles tendon is manifested 
by flaccid paralysis; there is thickening of the Achilles 
tendon, but the course of the tendon itself is normal, except 
for the localized swelling and tenderness at the 
musculotendinous junction.  The veteran's tenosynovitis does 
not result in more than moderate limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for tenosynovitis of the left Achilles tendon have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DCs) 5003, 5024-5271 (1999).  

2.  The criteria for an evaluation greater than 10 percent 
for tenosynovitis of the right Achilles tendon have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 
5024-5271 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service-connection for tenosynovitis of the Achilles tendons 
was first established in April 1958.  The record reflects 
that this disorder was rated as one disability for many 
years.  A single 20 percent rating was in effect from March 
1975 until November 8, 1993.  Following the Board's January 
1998 remand for additional evidentiary development, the RO, 
in a September 1999 rating determination assigned separate 
evaluations for each Achilles tendon.  Effective the date of 
the veteran's claim for an increased rating, a separate 
evaluation was assigned for tenosynovitis of each ankle.  
Tenosynovitis of the right Achilles tendon was awarded a 20 
percent evaluation.  Tenosynovitis of the left Achilles 
tendon was awarded a 10 percent evaluation.  The veteran's 
appeal continues.  

As noted in the Board's January 1998 remand, when the veteran 
was examined by VA in May 1996, he presented wearing double 
upright ankle-foot orthoses attached to his shoes.  These 
restricted varus and valgus stresses and limited painful 
plantar flexion.  He was also noted to use a cane.  The 
veteran's gait did not reveal any significant antalgia with 
his devices in place.  The veteran's leg muscles showed 
generalized atrophy.  There was no focal swelling or 
inflammatory process.  The veteran's was tender to 
examination about the course of the Achilles tendons; 
however, the tendons were supple with no focal induration or 
defect.  Muscles in all pedal groups were tested and were 
functionally intact, graded at 4-5/5.  It was difficult to 
discern if the veteran's strength was completely full, due to 
some elicited 
soreness caused by the examination process.  The assessment 
was disuse atrophy and associated chronic pain syndrome, 
conceivable self-induced with chronic use of splints and 
focus on the pain process.  The examiner expressed the 
opinion that actual impairment, in light of nearly normal 
motor examination, "remained questionable."  

An electrophysiology examination was also performed in May 
1996.  The physical examination was limited due to complaints 
of pain.  There was no electrodiagnostic evidence of 
peripheral neuropathy on examination.  

In January 1998, the Board remanded the veteran's claim for 
additional evidentiary development, to include a VA 
orthopedic examination in order to determine the nature and 
extent of disability resulting from the service-connected 
tenosynovitis of the Achilles tendons.  

Subsequently added to the record were VA treatment records 
from 1999, to include VA hospital records from February 1999 
and a May 1999 examination report.  These documents reflect 
that the veteran sustained a left hemispheric cerebrovascular 
accident in February 1999 with a right hemiparesis.  At the 
time of the May 1999 examination, it was noted that he not 
worked for approximately 20 years.  He had been unable to 
ambulate since his discharge from the hospital.  He had 
received occupational and physical therapy while hospitalized 
and had had some home visits, but he was not able to 
communicate well and demonstrated an expressive aphasia.  The 
examiner noted that the veteran's entire claims file had been 
reviewed.  

Upon physical examination, it was noted that the appellant 
was unable to get out of his wheelchair for the examination 
and was unable to be examined in an ambulatory setting 
because of his flaccid paralysis of the right lower 
extremities.  Examination of the Achilles tendons 
demonstrated slight thickening of the musculotendinous 
junction of the left Achilles tendon.  There was pain with 
palpation with 
dorsiflexion of 5 degrees and plantar flexion of 35 degrees 
on the left lower extremity at the ankle.  Anterior drawer 
testing showed no ligamentous instability.  Distal pulses 
were intact.  Examination of the right ankle demonstrated 
flaccid paralysis.  There was thickening of the Achilles 
tendon, primarily of the musculotendinous junction.  The 
course of the Achilles tendon itself if normal, however, 
except for the localized swelling and tenderness at the 
musculotendinous junction.  There was some disuse atrophy in 
the right lower and upper extremities.  X-rays of both ankles 
demonstrated fairly normal-appearing joint surfaces.  

The final diagnoses were chronic bilateral Achilles 
tendinitis, left more symptomatic than right, at present due 
to previous stroke affecting the right upper and lower 
extremities, and left hemispheric cerebrovascular accident 
with right hemiparesis.  

The examiner noted that the veteran's current functional 
impairment was difficult to accurately assess because of his 
inability to ambulate due to the stroke.  It was his/her 
opinion, however, that based on the veteran's history prior 
to the stroke and review of his history, he had experienced 
continual discomfort due to the Achilles tendon and that 
functional impairment, had been worsened because of the 
stroke and the necessity to rely on his left lower extremity 
for any pivoting, transferring, or other activities involving 
the use of his Achilles tendon.  The examiner assessed the 
impairment of the right Achilles tendon to be unchanged from 
previous examinations but assessed that there had been some 
worsening of the left Achilles tendinitis because of the 
demands placed on the left lower extremity.  

Based on the clinical findings summarized above, the RO 
determined that the veteran's left Achilles tendon 
tenosynovitis warranted a 20 percent evaluation based on 
limitation of the ankle and because of functional disability.  
The veteran's right Achilles tendon tenosynovitis was rated 
as 10 percent disabling based on painful or limited motion of 
a major joint or group of joints.  

Pertinent Laws and Regulations

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id., slip op. 
at 9.  On the other hand, where entitlement to compensation 
has already been established, as is the claim herein at 
issue, the appellant's disagreement with an assigned rating 
is a new claim for increased benefits based on facts 
different from a prior final claim.  Suttman v. Brown, 5 Vet. 
App. 127, 136 (1993). 

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

Under VA's Schedule for Rating Disabilities, tenosynovitis 
will be rated on limitation of motion of affected parts as 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5024.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Marked limitation of motion of the ankle warrants a 20 
percent evaluation; this is the highest schedular evaluation 
provided under DC 5271.  Moderate limitation of motion of the 
ankle warrants a 10 percent evaluation under this code.  
38 C.F.R. § 4.71a, DC 5271.

Normal ranges of motion of an ankle are from 0 to 20 degrees 
of dorsiflexion and from 0 to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.  

Under DC 5270 a 20 percent rating is warranted if the ankle 
is ankylosed in plantar flexion at less than 30 degrees.  If 
the ankle is ankylosed in plantar flexion between 30 and 40 
degrees or in dorsiflexion between 0 and 10 degrees, a 30 
percent evaluation is warranted.  If the ankle is ankylosed 
in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion, or eversion deformity, a 40 percent 
evaluation is warranted.  

"Ankylosis is '[s]tiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint.'"  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) (quoting Stedman's Medical Dictionary 87 (25th ed. 
1990)).


Analysis

Tenosynovitis of the Left Achilles Tendon 

After consideration of the veteran's medical history, current 
symptomatology and other relevant factors, the Board finds 
that the recently established 20 percent evaluation best 
represents the degree of disability as to this disorder.  A 
review of the clinical evidence shows that the veteran's left 
ankle is asymptomatic, manifested primarily by limitation of 
motion and pain.  While limitation of motion of the left 
ankle is shown, there is no clinical evidence of left ankle 
ankylosis, and accordingly, DC 5270 is not applicable here 
for rating purposes.  

The most recent VA examination findings of May 1999 reflect 
that the veteran exhibited thickening at the musculotendinous 
junction of the left Achilles tendon.  There was pain with 
palpation.  Range of motion was to 5 degrees of dorsiflexion 
and to 35 degrees of plantar flexion.   Inasmuch as the 
veteran is in receipt of the maximum schedular evaluation for 
limitation of motion, the reported ranges of motion would not 
provide a basis for an increased evaluation.  

The Board notes that where, as in this case, the veteran is 
in receipt of the maximum schedular evaluation based on 
limitation of motion, and a higher evaluation requires 
ankylosis, the provisions of 38 C.F.R. §§ 4.40, 4.45 are not 
for application.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case there is no 
evidence, and the veteran has not asserted that the service 
connected disability causes marked interference with 
employment has required frequent periods of hospitalization.


Tenosynovitis of the Right Achilles Tendon

As to manifestations of the veteran's right Achilles tendon 
tenosynovitis, the Board notes that the current 10 percent 
evaluation contemplates painful or limited motion of a major 
joint or group of minor joints.  See DC 5003.  To warrant a 
20 percent evaluation in this case would require marked 
limitation of motion of the ankle pursuant to DC 5271.  
Current examination shows that the veteran is actually unable 
to walk as he has right hemiparesis due to a nonservice-
connected stroke.  The right ankle demonstrates flaccid 
paralysis.  There is thickening of the Achilles tendon, but 
the course of the tendon is normal except for localized 
swelling and tenderness at the musculotendinous junction.

The examiner opined in 1999 that the impairment of the right 
Achilles tendon was unchanged from previous examinations.  
The examiner essentially attributed any limitation of motion 
in the ankle to the non-service-connected hemiparesis.  
Previous examinations had revealed essentially normal 
strength and no findings which could be expected to result in 
marked limitation of motion.

As marked limitation of motion of the right ankle due to 
service-connected tenosynovitis of the Achilles tendon is not 
demonstrated, a 20 percent pursuant to DC 5271 is not 
warranted.  The record also does not demonstrate ankylosis of 
the ankle or other functional impairment due to service-
connected tenosynovitis of the Achilles tendon, which would 
establish entitlement to a greater schedular evaluation.  DC 
5270.  Clearly, the veteran is unable to ambulate as he has 
right hemiparesis due to a nonservice-connected stroke, but 
impairment of the tendon was assessed by the examiner to 
essentially remain the same as on previous examinations.  

In making this determination, the Board acknowledges its duty 
to consider the provisions of 38 C.F.R. §§ 4.40 and 4.45 
where functional loss is alleged due to pain on motion.  See 
DeLuca, supra.  While the provisions of 38 C.F.R. § 4.40 do 
not require separate ratings based on pain, the Board is at 
least obligated to give reasons and bases pertaining to that 
regulation.  Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  
Within the context of this disability, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, at 85.  

While the Board acknowledges the veteran's report of 
tenderness at the musculotendinous junction of the Achilles 
tendon, the record indicates that current lack of usage of 
the right ankle is primarily the result of his recent stroke.  
Further, the record indicates that functional impairment due 
to pain has already been considered by the RO in granting the 
presently assigned 10 percent evaluation.  The examiner did 
not report findings that would warrant an evaluation in 
excess of 10 percent on the basis of functional impairment.  
The evidence is not so evenly balanced that there is doubt as 
to any material issue.  38 U.S.C.A. § 5107(b) (West 1991).  

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b) (1999).  However, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  The veteran 
has not asserted, and the record does not show that the 
tenosynovitis of the right ankle causes marked interference 
with employment or requires frequent hospitalization.  


ORDER

A rating in excess of 20 percent for tenosynovitis of the 
left Achilles tendon is denied.  

A rating in excess of 10 percent for tenosynovitis of the 
right Achilles tendon is denied.  




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 

